DETAILED ACTION

1. This communication is in response to the application filed on 10/25/2019.  The present application is being examined under the AIA  first to invent provisions. 

  2. Status of the claims:    
        Claims 1-20 are pending.
Objection
3. The Abstract is objected because an abstract language should be clear and concise and should avoid using phrases which can be implied, such as, “This disclosure describes.” MPEP 608.01(b). The language “A collaborative command line interface is disclosed” can be implied.   

Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless -
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-3, 5-6, 8-11, 15, and 19-20  are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sarbin et al. (hereinafter "Sarbin") (US 2018/0335894 A1). 

Regarding claim 1, Sarbin discloses a method, comprising:
     adding a robot (bot) representing a prescribed service employed by an entity as a user in a collaboration service channel associated with the entity (Sarbin discloses a boot being used to represent applications and devices of a managed computer system where a message system connects devices, applications, and members through application interfaces and agents for transmitting and receiving commands and instructions (Sarbin, [0021])), 
    wherein the bot facilitates in making the collaboration service channel a command line interface that interfaces with the prescribed service (Sarbin discloses a command line interface in the messaging system being used  to execute commands of the applications/devices (Sarbin, [0021])); and 
     responding to a command associated with the command line interface that is received on the collaboration service channel with a response from the prescribed service (Sarbin discloses the members issuing commands, through the messaging system (e.g., via a command line interface), to the bot of an application or device. In response, the bot will execute the command on the application or device (e.g., via API, agent, etc. (Sarbin, [0021]));  
      wherein the prescribed service is at least in part integrated in the collaboration service channel via the bot and associated command line interface (Sarbin discloses GUI including the messaging system allows members to manage the devices and applications and further describes such management through the use of a command line interface corresponding to the application/device (Sarbin, [0021])).   

Regarding claim 2, Sarbin discloses the method of claim 1, wherein the prescribed service comprises a distributed network and security operations service (Sarbin discloses a network using fast token ring for sending and receiving packets and  having security functions for controlling tasks (Sarbin, [0051])).  

Regarding claim 3, Sarbin discloses the method of claim 1, wherein the prescribed service facilitates managing and optimizing a private network comprising the entity (Sarbin discloses route optimization and routing functions being performed as general-purpose network operation for controlling applications (Sarbin, [0053])).  

Regarding claim 5, Sarbin discloses the method of claim 1, wherein the prescribed service comprises a route filtering (Sarbin discloses filter command being used to select application (Sarbin, [0026] and manipulation service, (Sarbin discloses traffic management being used to route an application to a device (Sarbin, [0049])).  

a channel of a team messaging application (Sarbin discloses members are communicating through a messaging system. Example “Cisco Spark” is an example of a commercially available team messaging application. (Sarbin, [0021])).  

Regarding claim 8, Sarbin discloses the method of claim 1, wherein the command line interface comprises a collaborative command line interface that interfaces a plurality of users on the collaboration service channel to the prescribed service (Sarbin discloses members of messaging platform communicating  using graphical user interfaces and  a command line interface corresponding to the application/device (Sarbin, [0021])).    

Regarding claim 9, Sarbin discloses the method of claim 1, wherein the command line interface supports output of multi- media content (Sarbin discloses video being displayed using  display command provided by a graphical option from a message pane (Sarbin, [0026])).  

Regarding claim 10, Sarbin discloses the method of claim 1, wherein command line interface communications with the bot are in-band in the collaboration service channel (Sarbin discloses command being executed for initiated a bot for the deployment of a sporting event among various channels that vary based on commands (Sarbin, [0028])).  

Regarding claim 11, Sarbin discloses the method of claim 1, wherein the response comprises an action with respect to the prescribed service (Sarbin discloses as a response to a second command an action being performed to a first application (Sarbin,[0008])).  

Regarding claim 15, Sarbin discloses the method of claim 1, further comprising verifying user permissions of a user that issued the command with respect to the prescribed service (Sarbin discloses executable commands being limited to a smaller subset in a channel to specific members where the limited access is based on level-based credentials (Sarbin, [0027])).  

a system, comprising: a processor (Sarbin discloses  a processor (Sarbin, [0048])); in addition, claim 19 is substantially similar to claim 1, thus the same rationale applies. 
 
Regarding claim 20, Sarbin discloses a computer program product embodied in a non-transitory computer readable storage medium (Sarbin discloses memory  (Sarbin, [0047])) and comprising computer instructions (Sarbin discloses codes defining software to be executed (Sarbin, [0048])); in addition, claim 20 is substantially similar to claim 1, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

6a. Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable Sarbin over in  view of Agre et al. (hereinafter “Agre”) (US 2007/0294416 A1).     

 Regarding claim 4, Sarbin discloses the method of claim 1.

         While Sarbin discloses general “security functions” (Paragraph 51), Sarbin does not explicitly disclose wherein the prescribed service facilitates defending a private network comprising the entity from security threats and attacks.  

defending a private network comprising the entity from security threats and attacks (Agre discloses network security breaches being prevented at a private network (Agre, [0072]); the network  in paragraph [0044] being a private network).  
  
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Agre’s teachings with Sarbin’s security functions teachings . One skilled in the art would be motivated to combine them in order to provide security in a collaborative service network by incorporating security controller in a collaborative service network by doing so the security functions would be improved in a collaborative service network by using threats and attacks detection features  that grant access to users.

Regarding claim 16, Sarbin discloses the method of claim 1.

        Sarbin does not disclose wherein the command comprises a read command.  

        Agre discloses wherein the command comprises a read command (Agre discloses using a command a user can see information about a service ( a command that allows a user to see is equated to a read command) (Agre, [0085])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate da Agre’s teachings with Sarbin’s teachings. One skilled in the art would be motivated to combine them in order to provide security in a collaborative service network by incorporating security controller in a collaborative service network by doing so the security would be improved in a collaborative service network by using read command that grants access to users.

Regarding claim 17, Sarbin discloses the method of claim 1.

        Sarbin does not disclose wherein the command comprises a write command and further comprising authenticating and verifying permissions of a user that issued the command with respect to the prescribed service.  

       Agre discloses wherein the command comprises a write command and further comprising authenticating and verifying permissions of a user that issued the command with respect to the service (Agre discloses using a command new users being granted access rights to services  using a protocol enforcement unit that enforces the access rights of a user to a service ( by adding a user to a service a write right is given to an administrator to add a user(Agre, [0072])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate da Agre’s teachings with Sarbin’s teachings. One skilled in the art would be motivated to combine them in order to provide security in a collaborative service network by incorporating security controller in a collaborative service network by doing so the security would be improved in a collaborative service network by using write command that grants access to users.

6b. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Sarbin over in  view of Van Dussen (US 2019/0253274 A1). 
 
Regarding claim 7, Sarbin discloses the method of claim 1.

         Sarbin does not disclose wherein the collaboration service comprises Slack.   

         Van Dussen discloses wherein the collaboration service comprises Slack (Van Dussen, [0053])) comprising the entity (Van Dussen discloses a collaboration service network, Slack (Van Dussen, [0043])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Van Dussen’s teachings with Sarbin’s teachings . One skilled in the art would be motivated to combine them in order to allow people who work inside and outside a company to work more securely in a productive way.

Sarbin over in  view of FRENKEL  et al. (hereinafter FRENKEL”) (US 2018/0189795 A1).

Regarding claim 12, Sarbin discloses the method of claim 1.


         Sarbin does not explicitly disclose wherein the response comprises posting data received from the prescribed service in the command line interface comprising the collaboration service channel.   

        FRENKEL discloses wherein the response comprises posting data received from the prescribed service in the command line interface comprising the collaboration service channel (FRENKEL discloses during active session images being shared by multiple users ( by sharing images in a multimedia messaging system the message is being posted) (FRENKEL, [0059] ))

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FRENKEL’s teachings with Sarbin’s teachings. One skilled in the art would be motivated to combine them in order to allow people in a messaging service to get a posting message at their convenience whenever they access the messaging service.

Regarding claim 13, Sarbin  and FRENKEL disclose the method of claim 12. 

         Sarbin does not explicitly disclose wherein posted data comprises an image (Sarbin discloses (Sarbin, [0021])).   

        FRENKEL discloses wherein posted data comprises an image (FRENKEL discloses during active session images being shared by multiple users (FRENKEL, [0059] )).  



Regarding claim 18, Sarbin discloses the method of claim 1.

         Sarbin does not disclose wherein the bot appears and behaves like any other user on the collaboration service channel.   

        FRENKEL discloses wherein the bot appears and behaves like any other user on the collaboration service channel (FRENKEL discloses an internet bot emulating human activity by communicating  using text or voice communication (FRENKEL, [0010] )).   

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FRENKEL’s teachings with Sarbin’s teachings. One skilled in the art would be motivated to combine them in order to allow boots in a messaging service to perform action like a human being by incorporating in the messaging service boots that emulate human being actions.
 
6d. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Sarbin over in  view of Puri et al. (hereinafter “Puri”) (US 2019/0097909 A1). 

Regarding claim 14, Sarbin discloses the method of claim 1.

          Sarbin does not disclose wherein the response comprises a network or security operations response by the prescribed service with respect to a private network comprising the entity and a corresponding alert or notification in the command line interface comprising the collaboration service channel.   

wherein the response comprises a network or security operations response by the service with respect to a private network comprising the entity and a corresponding alert or notification in the command line interface comprising the collaboration service channel  (Puri discloses an alert being generated subsequently to the detection of a security threat during an enterprise security operation  using a collaborative incident management system via a communication channel by presenting a centralized interface where members of members of an incident team collaborate  (Puri, [0357] and [0423])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Puri teachings with Sarbin’s teachings. One skilled in the art would be motivated to combine them in order to respond efficiently to security threat by using a collaborative incident management for efficiently addressing an incident threat. 

Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                      

 /DAVID R LAZARO/ Primary Examiner, Art Unit 2455